
	

114 HRES 684 IH: Recognizing the achievements of America’s high school valedictorians of the graduating class of 2016, encouraging civic engagement, and commending academic excellence of all American high school students.
U.S. House of Representatives
2016-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 684
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2016
			Mr. Meeks (for himself, Ms. Clarke of New York, Mr. Grijalva, Ms. Kaptur, Ms. Lee, Mr. Lewis, Mr. McDermott, Ms. Moore, Mrs. Napolitano, Mr. Rangel, Mr. Sessions, Mr. Thompson of Mississippi, Mr. Tom Price of Georgia, and Ms. Brown of Florida) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Recognizing the achievements of America’s high school valedictorians of the graduating class of
			 2016, encouraging civic engagement, and commending academic excellence of
			 all American high school students.
	
	
 Whereas valedictorians are conferred as the highest academically ranked students in their high school's graduating class;
 Whereas our Nation's secondary schools honor their highest academically ranked students with the valedictorian title; Whereas valedictorians have demonstrated consistency in their intellectual inquiry, academic discipline, determination, and utilization of teacher mentoring throughout their high school careers;
 Whereas valedictorians serve as peer role models to fellow high school students by succeeding academically and contributing to community improvement;
 Whereas valedictorians are charged with the duty of giving a graduation speech that reflects upon the development, community involvement, and future of the graduating class and inspires all graduating students to advance their academic studies, further their career aspirations, continue their growth, engage civically, and commit to improving society;
 Whereas numerous valedictorians and graduating seniors will further their intellectual interests, academic studies, career aspirations, and efforts to help their communities by enrolling in universities, postsecondary educational institutions, and vocational schools, immediately enriching themselves, those around them, and society as a whole;
 Whereas family members, teachers, school administrators, and community members have supported and nurtured graduating students, allowing for their growth as individuals and members of society; and
 Whereas valedictorians and graduating seniors will become America's future civic, business, and political leaders, maintaining our Nation's global leadership position and strengthening its economic competitiveness: Now, therefore, be it
	
 That the House of Representatives— (1)honors and recognizes the valedictorians and graduating seniors of the class of 2016 for their academic achievements and contributions to their communities; and
 (2)encourages all valedictorians and graduating seniors to utilize the life skills and knowledge they have gained to benefit themselves, those around them, their communities, and the social, cultural, and economic advancement of the United States.
			
